Exhibit 10.6 ITRON, INC. AMENDED AND RESTATED 2 PLAN RESTRICTED STOCK UNIT AWARD NOTICE FOR PARTICIPANTS IN FRANCE Itron, Inc. (the "Company") hereby grants to Participant a restricted stock unit award (the "Award").The Award is subject to all the terms and conditions set forth in this Restricted Stock Unit Award Notice (the "Award Notice"), the Restricted Stock Unit Award Agreement (the “Agreement”) and the Itron, Inc. Amended and Restated 2000 Stock Incentive Plan (the "Plan"), all of which are incorporated into the Award Notice in their entirety. Participant: Grant Date: Number of Restricted Stock Units: Vesting Schedule: The Award will vest in full on the second anniversary of the Grant Date("Vesting Date"). Holding Period:From , 20 until , 20 inclusive (2 years from Vesting Date), or such other period applicable under French law. Additional Terms/Acknowledgement:This Award is subject to all the terms and conditions set forth in this Award Notice, the Agreement, and the Plan which are attached to and incorporated into this Award Notice in their entirety. I accept this award subject to the terms and conditions stated herein. Attachments: 1.Restricted Stock Unit Award Agreement 2.Plan Summary 3.Stock Incentive Plan ITRON, INC. AMENDED AND RESTATED 2 PLAN RESTRICTED STOCK UNIT AWARD AGREEMENT FOR PARTICIPANTS IN FRANCE Pursuant to your Restricted Stock Unit Award Notice (the "Award Notice") and this Restricted Stock Unit Award Agreement (the "Agreement"), Itron, Inc. (the"Company") has granted you a Restricted Stock Unit Award (the "Award") under its Amended and Restated 2000 Stock Incentive Plan (the "Plan") for the number of restricted stock units indicated in your Award Notice.Capitalized terms not expressly defined in this Agreement but defined in the Plan shall have the same definitions as in the Plan. The following has been established for the purpose of granting you an Award which qualifies for the favorable tax and social security treatment in France applicable to shares granted for no consideration under Sections L. 225-197-1 to L. 225-197-5 of the French Commercial Code, as amended, to eligible individuals who are resident in France for French tax purposes and/or subject to the French social security regime (a "French-Qualified Award"). However, certain events may affect the status of the Award as a French-Qualified Award and the Award may be disqualified in the future.The Company does not make any undertaking or representation to maintain the French-qualified status of the Award.If the Award no longer qualifies as a French-Qualified Award, the favorable tax and social security treatment will not apply and you will be required to pay your portion of social security contributions resulting from the Award. Moreover, if you relocate to another country, any special terms and conditions applicable to restricted stock unit awards granted in such country will apply to you, to the extent the Company determines that the application of such terms and conditions is necessary or advisable in order to comply with local law or facilitate the administration of the Plan. In addition, the Company reserves the right to impose other requirements on the Award and any shares of Common Stock acquired under the Plan, to the extent the Company determines it is necessary or advisable in order to comply with local law or facilitate the administration of the Plan, and to require you to sign any additional agreements or undertakings that may be necessary to accomplish the foregoing. The details of the Award are as follows: 1. Definitions The following additional terms shall be defined as follows: "Disability" means disability as determined in categories 2 and 3 under Section 341-4 of the French Social Security Code, as amended, and subject to the fulfillment of related conditions. "Holding Period" means the 2-year period starting on the Vesting Date (or such other period as is required to comply with the minimum mandatory holding period applicable to shares underlying a French-Qualified Award under Section L. 225-197-1 of the French Commercial Code, as amended, or under the relevant sections of the French Tax Code of the French Security Code, as amended) during which the Participant shall hold the shares of Common Stock issued pursuant to the vesting of the Award in order to benefit from the favorable tax and social security regime in France. "French Subsidiaries" means all the French subsidiaries of the Company within the meaning of Section L. 225-197-2 of the French Commercial Code or any provision substituted for same. 2. Eligibility to Participate (a)Subject to Section 2(c) below, any individual who, on the Grant Date of the Award and to the extent required under French law, is employed under the terms and conditions of an employment contract (“contrat de travail”) by a French Subsidiary or who is a corporate officer of a French Subsidiary (subject to Section 2(c) below) shall be eligible to receive, at the discretion of the Plan Administrator, a French-Qualified Award, provided he or she also satisfies the eligibility conditions of Section 5 of the Plan. (b)French-Qualified Awards may not be issued to a corporate officer of a French Subsidiary, other than the managing corporate officers (i.e., Président du Conseil d’Administration, Directeur Général, Directeur Général Délégué,
